Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
The act prescribing the mode of maintaining and defending possessory actions (Wood’s Dig. 526) was intended for the benefit of actual settlers. The plaintiff failed to show that he ever resided upon the land claimed by him under the provisions of that act. The suit was brought more than four months after the location of the claim, and whatever his rights may have been during the period allowed for putting improvements upon the premises, they were lost at the expiration of that period by reason of his non-residence. If his claim had been perfected by an actual residence *354upon the land, he might have absented himself for the period of sixty days without incurring a forfeiture of his rights; but the provisions of section five of the act were not intended to apply to the case of a person who had never resided upon the land claimed.
Judgment affirmed.